United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2497
                                   ___________

United States of America,           *
                                    *
                 Appellee,          * Appeal from the United States
                                    * District Court for the Western
     v.                             * District of Arkansas.
                                    *
Miguel Angel Miranda-Martinez,      *      [UNPUBLISHED]
                                    *
                 Appellant.         *
                               ___________

                             Submitted: December 3, 2002

                                  Filed: December 6, 2002
                                   ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       A one-count indictment charged Miguel Angel Miranda-Martinez with being
found in the United States without permission, following his conviction for
aggravated felonies and his later deportation, in violation of 8 U.S.C. § 1326(a) and
(b)(2). Miranda-Martinez pleaded guilty, and the district court* sentenced him to 46
months imprisonment and three years supervised release.



      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       On appeal, Miranda-Martinez's counsel filed a brief and moved to withdraw
under Anders v. California, 386 U.S. 738 (1967). Upon careful review of the record,
including Miranda-Martinez's postsentencing letter to the district court, we conclude
there are no nonfrivolous issues for appeal. See Penson v. Ohio, 488 U.S. 75 (1988).
Accordingly, we affirm. We also grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-